J-S18023-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JOSEPH JOHN MADONNA, JR.              :
                                       :
                   Appellant           :   No. 985 MDA 2021

            Appeal from the PCRA Order Entered July 22, 2021
  In the Court of Common Pleas of Lancaster County Criminal Division at
                     No(s): CP-36-CR-0006048-2016

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JOSEPH JOHN MADONNA, JR.              :
                                       :
                   Appellant           :   No. 986 MDA 2021

            Appeal from the PCRA Order Entered July 12, 2021
  In the Court of Common Pleas of Lancaster County Criminal Division at
                     No(s): CP-36-CR-0006049-2016

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 JOSEPH JOHN MADONNA, JR.              :
                                       :
                   Appellant           :   No. 987 MDA 2021

            Appeal from the PCRA Order Entered July 22, 2021
  In the Court of Common Pleas of Lancaster County Criminal Division at
                     No(s): CP-36-CR-0006050-2016

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-S18023-22


                                                 :
                v.                               :
                                                 :
                                                 :
    JOSEPH JOHN MADONNA, JR.                     :
                                                 :
                       Appellant                 :   No. 988 MDA 2021

               Appeal from the PCRA Order Entered July 22, 2021
     In the Court of Common Pleas of Lancaster County Criminal Division at
                        No(s): CP-36-CR-0006051-2016


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                    FILED: SEPTEMBER 21, 2022

        Joseph John Madonna, Jr. appeals pro se from the order dismissing his

first Post Conviction Relief Act (“PCRA”)1 petition as untimely. Madonna argues

his petition is timely under the governmental interference exception, and that

his PCRA counsel was ineffective for not advancing this argument. We affirm.

        A jury convicted Madonna of rape of a child, involuntary deviate sexual

intercourse with a child, statutory sexual assault, aggravated indecent assault

of a child less than 13 years of age, aggravated indecent assault of a person

less than 16 years of age, unlawful contact with a minor, indecent assault of

a person less than 16 years of age, three counts of indecent assault of a child

less than 13 years of age, and four counts of corruption of a minor.2 The court

sentenced him in 2017 to serve an aggregate sentence of 14 to 46 years’

incarceration. On direct appeal, this Court vacated the portion of Madonna’s
____________________________________________


1   See 42 Pa.C.S.A. §§ 9541-9546.

218 Pa.C.S.A. §§ 3121(c), 3123(b), 3122.1(b), 3125(b), 3125(a)(8), 6318,
3126(a)(8), 3126(a)(7), and 6301(a)(1)(ii), respectively.

                                           -2-
J-S18023-22



sentence declaring him a sexually violent predator and affirmed in all other

respects. Commonwealth v. Madonna, No. 1714 MDA 2017, 2018 WL

3405498, at *1 (Pa.Super. July 13, 2018) (unpublished memorandum). The

Pennsylvania Supreme Court denied Madonna’s petition for allowance of

appeal on January 30, 2019.

         On September 20, 2019, Madonna sent a letter addressed to the

Lancaster County Clerk of Courts, which stated the following:

         I was appointed by this Court [direct appeal counsel] . . . to the
         above[-]mentioned court cases. This attorney has not contacted
         me since March 13, 2018. I told [counsel], I wanted to appeal my
         case to the Pa. Supreme Court. He has never given me a[n]
         answer or sent me any paperwork on this. I have wr[itten] my
         attorney many times with no response. I am asking this Court to
         appoint me a new attorney for my appeals. I am requesting a
         response from this Court. Your response will be greatly
         appreciated.

Mot. for New Counsel, 9/20/19, at 1. The docket in the certified record reflects

that the court served Madonna’s trial counsel with a copy of the letter via

“eService,” but took no other action on it. Copy of Record, printed 10/29/21,

at 16.

         On January 4, 2021, Madonna filed a pro se PCRA petition. He argued

his petition was timely because it was premised on due process violations by

trial counsel and the prosecutor and on newly discovered evidence. PCRA Pet.,

1/4/21, at 1, 3. The PCRA court appointed counsel.




                                       -3-
J-S18023-22



       Counsel filed a motion to withdraw and a “no merit” letter.3 Counsel’s

motion to withdraw stated he had reviewed the files and communicated with

Madonna, and “has come to the conclusion that no issue of merit exists in this

matter for an action under the [PCRA], as [the petition] was filed beyond the

time limits prescribed by 42 Pa.C.S.A. § 9545(b).” Mot. to Withdraw, 6/11/21,

at ¶ 5. In his no-merit letter, counsel explained Madonna’s petition was

untimely because he filed it over a year after the finality of his judgment of

sentence, and “[t]here appear to be no valid exceptions to the timeliness

requirements of the PCRA in [his] case.” No-merit Ltr., 6/11/21, at 2

(unpaginated).

       The court issued a Rule 907 notice informing Madonna that it intended

to dismiss his petition for untimeliness, and that Madonna had 20 days in

which to respond. See Pa.R.Crim.P. 907. The court also granted PCRA counsel

leave to withdraw.

       Madonna filed a timely pro se response. He argued the court should

assume jurisdiction of his untimely petition, considering the miscarriage of

justice during the trial phase of his case, and because he will otherwise be de

facto condemned to serve a life sentence despite his innocence. Response to

Rule 907 Notice, 7/1/21, at 2-3. Madonna also filed an amended pro se

response, in which he argued his PCRA petition was untimely due to the

restrictions on his ability to access the prison library during the coronavirus
____________________________________________


3 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).

                                           -4-
J-S18023-22



pandemic. Amended Response to Rule 907 Notice of Intent to Dismiss,

6/30/21, at 2.4 He asserted the library was inaccessible from April 8, 2020, to

June 8, 2021. Id. He argued that holding his petition untimely under these

circumstances is a violation of due process and equal protection.

       The court dismissed the petition as untimely. Madonna appealed, and

raises the following issues:

       I.     Does the Commonwealth’s failure to afford the defendant at
              Pa.R.Crim.P. 904 adequate and [meaningful] access to
              effective assistance from persons trained in the law in a first
              PCRA petition, constitute as interference by government
              officials (42 Pa.C.S. 9545(b)(1)(i)[)], and violate the
              Constitution or laws of the United States, or this
              Commonwealth, thereby depriving the defendant of the
              ability to exercise due diligence aided by [competent]
              counsel to research, [develop] and [ascertain] the facts
              upon which his claims could be predicated then filed as
              timely as PCRA claims for relief at (42 Pa.C.S. 9541-
              9546)(PCRA)[?]

       II.    Did how [direct appeal counsel] not file a motion to
              withdraw his representation prejudice the appellant[’]s
              request for new counsel in such a way where it deprived the
              appellant access to [competent] counsel in filing his 1st PCRA
              with the assistance of persons trained in the law to perform
              such tasks[?]

       III.   Did [direct appeal counsel’s] failure to forward to the
              appellant discovery, CYS transcripts, trial transcripts and
              other criminal proceedings prejudice the appellant[’]s ability
              to exercise due diligence by researching case fact
              circumstances to [develop], [ascertain], and file in a timely
              manner his claims for relief at (42 Pa.C.S. 9541-9546)
              (PCRA)[?]

____________________________________________


4 Madonna dated both documents June 27, 2021, but the Clerk of Courts time-
stamped and filed his Response and Amended Response on July 1 and June
30, 2021, respectively.

                                           -5-
J-S18023-22


      IV.   Did appointed PCRA counsel’s failure to investigate and file
            the exception to [the] (1) year time-bar 42 Pa.C.S.
            9545(b)(2)(i) “Government Interference” being the
            particular case fact circumstances underlying the
            untimeliness and inadequacy of the appellant[’]s 1st PCRA
            petition, constitute a constructive denial of counsel
            (ineffectiveness per se), thereby violating the Constitution
            and laws of the United States and this Commonwealth, and
            Pa.R.Crim.P. 904 enforcements[?]

Madonna’s Br. at 6.

      Madonna’s first three issues are interrelated. He argues that due to his

age of 87 years and lack of competency in the law, he petitioned the court for

counsel, and that he did so when he still had seven months left before the

PCRA’s one-year time-bar expired. See 42 Pa.C.S.A. § 9545(b)(1) (stating

that unless a statutory exception to the time-limit applies, a PCRA petition

must be filed within one year of the date the judgment of sentence became

final). Madonna claims his “clear belief and understanding was to await the

court[’]s disposition of his request for new counsel[], and expect to be

contacted by new appointed counsel to begin his timely PCRA procedure.”

Madonna’s Br. at 12. However, Madonna argues, his request for counsel went

unanswered by the court, preventing him from filing a timely PCRA petition or

learning the facts necessary to file a petition.

      Madonna contends the court did not appoint PCRA counsel because his

direct appeal counsel never withdrew from representation and the court never

issued an order granting counsel leave to withdraw. Madonna asserts that had

the court granted his direct appeal counsel leave to withdraw, counsel would

have been obligated to forward Madonna’s case file, which would have allowed

                                      -6-
J-S18023-22



Madonna to research and develop any cognizable PCRA claims in a timely

manner. He argues he had the right to counsel on his first PCRA petition, under

Pa.R.Crim.P. 904 and Commonwealth v. Smith, 818 A.2d 494, 501 (Pa.

2003). He maintains that the PCRA court’s denial of this right constituted

governmental interference in his ability to present a timely petition. He claims

the error, by both prior counsel and the court, also violated his right to due

process.

      In his fourth issue, Madonna argues that in failing to advance the

governmental interference exception in his amended PCRA petition, his PCRA

counsel was ineffective. He argues that he was abandoned by counsel and/or

completely deprived of counsel and/or that his counsel was ineffective per se.

      We review the denial of PCRA relief to determine whether it is supported

by the record and free of legal error. Commonwealth v. Hart, 199 A.3d 475,

481 (Pa.Super. 2018). “We review the PCRA court’s legal conclusions de

novo.” Id. When the PCRA court denied relief without an evidentiary hearing,

we determine whether the PCRA court erred in determining there were no

genuine issues of material fact. Id.

      The PCRA’s time limitations are jurisdictional in nature and therefore

strict adherence is required. Commonwealth v. Anderson, 234 A.3d 735,

737 (Pa.Super. 2020). A petitioner seeking PCRA relief has one year from the

date the judgment of sentence became final in which to petition the court

unless a statutory exception applies. See 42 Pa.C.S.A. § 9545(b)(1). A




                                       -7-
J-S18023-22



judgment of sentence becomes final at the conclusion of direct review, or

when the time to seek direct review has expired. Id. at § 9545(b)(3).

       Madonna’s judgment of sentence became final on April 30, 2019, when

the time in which to seek certiorari from the United States Supreme Court

expired.5 He therefore had until April 30, 2020, to file a PCRA petition. The

instant petition, filed January 4, 2021, is facially untimely.

       The PCRA provides three exceptions to the one-year deadline. See 42

Pa.C.S.A. § 9545(b)(1)(i)-(iii). Madonna argues his petition is timely under

the “governmental interference” exception. This exception applies when the

petitioner pleads and proves “the failure to raise the claim previously was the

result of interference by government officials with the presentation of the

claim in violation of the Constitution or laws of this Commonwealth or the

Constitution or laws of the United States.” 42 Pa.C.S.A. § 9545(b)(1)(i). A

petitioner invoking this exception must act with due diligence in discovering

the factual basis for his claim. Commonwealth v. Bankhead, 217 A.3d

1245, 1248 (Pa.Super. 2019). The petitioner then must file the petition

pleading the exception within one year of the date he could have first

presented the claim. 42 Pa.C.S.A. § 9545(b)(2).

       Neither Madonna’s pro se petition nor his pro se responses to the court’s

Rule 907 notice mention the governmental interference exception. Nor did
____________________________________________


5 As noted above, the Pennsylvania Supreme Court denied Madonna’s petition
for allowance of appeal on January 30, 2019. Madonna had 90 days in which
to file a petition for writ of certiorari in the United States Supreme Court. U.S.
Sup. Ct. R. 13(1).

                                           -8-
J-S18023-22



Madonna ever argue to the PCRA court that it should have construed his

September 2019 letter as a timely PCRA filing or should have sua sponte

granted his direct appeal counsel leave to withdraw, and that its failure to do

either of these things constituted governmental interference. As Madonna did

not argue that these facts should provide a basis for the governmental

interference exception to the time-bar to the PCRA court, his argument is

waived. Bankhead, 217 A.3d at 1247-48; see also Commonwealth v.

Blackwell, 936 A.2d 497, 500 (Pa.Super. 2007) (“[F]ailure to allege a

timeliness exception in the PCRA petition itself precludes the petitioner from

raising it on appeal”).

      Even if Madonna had made these arguments to the PCRA court, they do

not form a basis for the governmental interference exception. Madonna’s 2019

letter to the court requesting the status of his direct appeal was not

tantamount to a PCRA filing necessitating the appointment of counsel. And the

court was not obligated to issue an order granting Madonna’s counsel leave to

withdraw sua sponte, as counsel’s representation terminated when Madonna’s

direct appeal concluded. See Pa.R.Crim.P. 122(B)(2) (“When counsel is

appointed, . . . the appointment shall be effective until final judgment,

including any proceedings upon direct appeal”). In addition, although

Madonna argued to the PCRA court that the prison law library was closed from

April 2020 to June 2021, restrictions on access to prison resources do not

generally qualify a petition for the governmental interference exception.

Bankhead, 217 A.3d at 1248.

                                     -9-
J-S18023-22



      Moreover, Madonna’s 2019 letter exemplifies that Madonna did not act

with due diligence in preserving his PCRA rights. Madonna does not assert

what other, if any, steps he took between his sentencing hearing in 2017 and

the filing of his pro se petition in 2021 to discover whether his direct appeal

had been resolved, the status of his representation, or the PCRA filing

requirements. He has not offered any reason he could not have used the prison

law library to determine the status of his case and prepare a PCRA petition

between the time of his imprisonment and the library’s closure in April 2020.

Madonna’s judgment of sentence became final in April 2019, and he alleges

the library closed a year later. The fact that he filed the instant petition in

January 2021, five months before he alleges the library re-opened, further

belies his claim that the library’s closure deprived him of the ability to file a

timely petition.

      Madonna has therefore failed to plead facts showing that he acted with

due diligence in discovering any governmental interference and that he filed

his petition within one year. As Madonna has failed to establish that the

governmental interference exception applies to his petition, his related claim

that his PCRA counsel was ineffective for failing to pursue the governmental

interference exception is without merit. See Commonwealth v. Bridges,

886 A.2d 1127, 1132 (Pa. 2005) (“[C]ounsel cannot be found ineffective for

failing to pursue a meritless claim”).

      Order affirmed.




                                     - 10 -
J-S18023-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/2022




                          - 11 -